Case 18-03276 Document 59-39 Filed in TXSB on 08/29/19 Page 1 of 2

From: Paul Alleyne MD

Sent: Monday, September 15, 2014 7:25 AM
To: maine maine; Samara Bowen; Davida Manor
CC: Setul Patel MD; Tricia Todd

Subject: El Paso Documents

Attachments: necgroupdocuments.zip

Team El Paso,

| have attached several documents for your review. Please read through the bullet points that Setul
wrote and contact him with any questions (he's cc'd on this email). | would also like to introduce
Tricia Todd, our new physician investor recruiter (cc'd as well). She is responsible for holding your
group's hand through this whole process. We want your initiation into and collaboration with
Neighbors to be enjoyable. If you have any questions, please contact her. Lastly, in order to minimize
confusion, I'll be taking a step back so Tricia and Setul can lead. We've found having too many chiefs
creates chaos. That being said, if you have any questions that are not being answered to your
satisfaction or have any other concerns, please feel free to contact me at anytime.

Paul

1. "00-11-Operating Agreement - NHS Emergency Centers, LLC. pdf" - This is the operating
agreement that governs the whole series structure (all NEC centers). Within this, there are many
series' within--one for each center. The series interests represent 99% of each center, which is 99%
of "NEC El PasoEmergency Center, LP". This document has already been executed and obviously
cannot be changed without affecting every investor and every center. | include this to give reference
and framework.

2. "Series Agreement - Entity Members.docx" - This is the actual document that will govern the
relationship between our two parties. This has been completely redone from scratch, tailored for your
group. The document basically says you will have 6500 shares (65%) of Series xxx( El Paso) and
we will have 3400 (34%), with 1% going to our general partnership tying it all together (I have
included our organizational chart to refresh your memory). We are basically saying you guys will
manage the schedule (ensuring 24 hour staffing) and physicians (in terms of investment, dividends,
retirement, disability, death, etc.). We do want to review your documents before you execute them
please. Having an owner on site is the whole reason we have this arrangement and is the basis of
our entire business model. On our individual documents, we have a requirement by the investor
physician for staffing. However, on the series document with you, the language is that "a reasonable
effort to have an equity physician on site must be made." This leaves it open for interpretation, but in
line with the trust and rapport we have established. | think you will find the series document very fair,
concise, and inline with our discussions to date.

3. "NHS Management Agreement.pdf" - This is the management services agreement that we have in
place with each emergency center. This sets up expectations from us as well as lets us manage the
mother ship.

4. "NPG Independent Contractor Agreement" - This is the IC agreement every physician signs to
work under Neighbors Physician Group, PLLC. Every physician will get credentialed within our
system, and then be eligible to work at any of our locations.

5. "NHS Organizational Chart 1.4.pdf" - This gives you an overview of our entire company. IfAwhen

EXHIBIT

38

  
    

LT017452

   
 

Case 18-03276 Document 59-39 Filed in TXSB on 08/29/19 Page 2 of 2

we have private equity or other capital wanting to purchase parts of our company on a system level,
they will be buying shares in NHS Emergency Center, LLC, leaving our operations intact. As |
presented in my slideshow, this restructuring of Neighbors is what has allowed us to obtain large

amounts of capital without personal guarantees, allowed us to scale our model, and will allow us to
execute our exit strategy as well.

 

 

 

LT017453
